SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 SILICOM LTD. (Translation of Registrant's name into English) 8 Hanagar St., P.O.Box 2164, Kfar-Sava 44425, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo x Attached hereto and incorporated by reference herein is Registrant's press release dated July 22nd, 2013 announcing Registrant's second quarter financial results. This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOMLtd. (Registrant) By: /s/Eran Gilad Eran Gilad CFO Dated:July 22nd, 2013 FOR IMMEDIATE RELEASE EARNINGS RELEASE Silicom Reports Strong Results for Q2 & H1 2013: 3RD Straight Quarter With ~50% YOY Revenue Increase; Q2 Non-GAAP EPS of $0.48 KFAR SAVA, Israel, July 22, 2013 Silicom Ltd. (NASDAQ: SILC, TASE: SILC), an industry-leading provider of high-performance server/appliances networking solutions, today reported its financial results for the second quarter and first half ended June 30, 2013. Financial Results Q2 2013: Revenues for the second quarter increased by 51% to $15.7 million from $10.4 million in the second quarter of 2012. This is Silicom’s third straight quarter with approximately 50% year-over-year revenue increase. On a GAAP basis, net income for the period totalled $3.3 million, or $0.45 per diluted share ($0.46 per basic share), a 44% increase compared with $2.3 million, or $0.33 per basic and diluted share in the second quarter of 2012. On a non-GAAP basis (as described and reconciled below), net income totalled $3.5 million, or $0.48 per diluted share ($0.49 per basic share), a 45% increase compared with $2.4 million, or $0.34 per diluted and basic share, for the second quarter of 2012. H1 2012: Revenues for the first half of 2013 increased by 50% to $30.7 million from $20.5million in the first half of 2012. On a GAAP basis, net income for the period totalled $6.4 million, or $0.89 per diluted share ($0.90 per basic share), up 50% compared with $4.3 million, or $0.61 per basic and diluted share, in the first half of 2012. On a non-GAAP basis (as described and reconciled below), net income for the period totalled $6.7 million, or $0.93 per diluted share ($0.95 per basic share), a 51% increase compared with $4.5 million, or $0.63 per diluted share ($0.64 per basic share), for the first six months of 2012. Comments of Management Commenting on the results, Shaike Orbach, President and CEO, said, “The second quarter was another period of strong momentum marked by 50% revenue growth and significant new Design Wins with both new and existing customers. “During the quarter, we were excited to report two major deals: one with a long-term strategic customer, which is now standardizing on our solutions for a variety of modules and appliance product lines, ramping our sales to that customer to about $4 million per year; and a Design Win from an important new customer for SETAC kits and modules with potential sales of about $1 million per year. Both of these customers are considering ways to use additional Silicom products in more of their products: a concrete demonstration of the continued growth-driving power of our 90+ customers.” Mr. Orbach continued, “In fact, close customer relationships such as these are the ‘secret weapon’ that enables us to continue creating truly innovative solutions – solutions that match the real needs and the new trends emerging in this rapidly evolving industry, while at the same time expanding our total addressable market. With the SDN, NFV, virtualization and cloud computing concepts all based on the use of standard servers, and with our solutions recognized as important building blocks for enhancing standard server performance, we now have a major opportunity to benefit from these new market trends. The combination of our customer-driven market insight, our technological expertise, our quick response time and our collaborative approach helps us take full advantage of these and other external growth drivers, enabling us to continue growing and developing our Company for the benefit of our shareholders.” ## Conference Call Details Silicom’s Management will host an interactive conference today, July 23rd, at 9am Eastern Time (6am Pacific Time, 4pm Israel Time) to review and discuss the results. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, try the international dial-in number. US: 1 888 6689141 UK: 0 800-917-5108 ISRAEL: 039180609 INTERNATIONAL:+972 39180609 At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available for three months from the day after the call under the investor relations section of Silicom’s website. ## About Silicom Silicom Ltd. is an industry-leading provider of high-performance networking and data infrastructure solutions. Designed primarily to increase data center efficiency, Silicom’s solutions dramatically improve the throughput and availability of networking appliances and other server-based systems. Silicom’s products are used by a large and growing base of OEM customers, many of whom are market leaders, as performance-boosting solutions for their offerings in the Application Delivery, WAN Optimization, Security and other mission-critical segments within the fast-growing virtualization, cloud computing and big data markets. Silicom’s product portfolio includes multi-port 1/10 Gigabit Ethernet server adapters, Intelligent Bypass solutions, Encryption accelerators and a variety of innovative Smart adapters. These products are available for incorporation directly into our OEM customers' systems, or provided as part of Silicom’s patented SETAC (Server To Appliance Converter), a unique approach to the provision of high quality standard platforms with modular front connectivity. For more information, please visit: www.silicom.co.il. Non-GAAP Financial Measures This release, including the financial tables below, presents other financial information that may be considered "non-GAAP financial measures" under Regulation G and related reporting requirements promulgated by the Securities and Exchange Commission as they apply to our company. These non-GAAP financial measures exclude compensation expenses in respect of options granted to directors, officers and employees. Non-GAAP financial measures should be evaluated in conjunction with, and are not a substitute for, GAAP financial measures. The tables also present the GAAP financial measures, which are most comparable to the non-GAAP financial measures as well as reconciliation between the non-GAAP financial measures and the most comparable GAAP financial measures. The non-GAAP financial information presented herein should not be considered in isolation from or as a substitute for operating income, net income or per share data prepared in accordance with GAAP. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company disclaims any duty to update such statements. Company Contact: Eran Gilad, CFO Silicom Ltd. Tel: +972-9-764-4555 E-mail: erang@silicom.co.il Investor relations contact: Kenny Green / Ehud Helft CCG Israel Investor Relations Tel: +1 E-mail: silicom@ccgisrael.com FINANCIAL TABLES FOLLOW – Silicom Ltd. Consolidated Balance Sheets (US$ thousands) June 30, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents $ $ Short-term bank deposits Marketable securities Accounts receivables: Trade, net Accounts receivables: Other Inventories Deferred tax assets 47 Total current assets Marketable securities Assets held for employees’ severance benefits Deferred tax assets Property, plant and equipment, net Total assets $ $ Liabilities and shareholders' equity Current liabilities Trade accounts payable $ $ Other accounts payable and accrued expenses Total current liabilities Liability for employees’ severance benefits Total liabilities Shareholders' equity Ordinary shares and additional paid-in capital Treasury shares ) ) Retained earnings Total Shareholders' equity Total liabilities and shareholders' equity $ $ Silicom Ltd. Consolidated Statements of Operations (US$ thousands, except for share and per share data) Three-month period Six-month period ended June 30, ended June 30, Sales $ Cost of sales Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Financial income, net 62 Income before income taxes Income taxes Net income $ Basic income per ordinary share (US$) $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) 7,115 6,930 7,089 6,929 Diluted income per ordinary share (US$) $ Weighted average number of ordinary shares used to compute diluted income per share (in thousands) 7,263 7,020 7,218 7,021 Silicom Ltd. Reconciliation of Non-GAAP Financial Results (US$ thousands, except for share and per share data) Three-month period Six-month period ended June 30, ended June 30, GAAP gross profit $ (1) Share-based compensation (*) 26 4 51 8 Non-GAAP gross profit $ GAAP operating income $ (1) Share-based compensation (*) 98 Non-GAAP operating income $ GAAP net income $ (1) Share-based compensation (*) 98 Non-GAAP net income $ GAAP basic income per ordinary share (US$) $ (1) Share-based compensation (*) Non-GAAP basic income per ordinary share (US$) $ GAAP diluted income per ordinary share (US$) $ (1) Share-based compensation (*) Non-GAAP diluted income per ordinary share (US$) $ (*) Adjustments related to share-based compensation expenses according to ASC topic 718 (SFAS 123 (R))
